Citation Nr: 1712623	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1983 to January 1995, from January 2001 to October 2001, May 2002 to May 2003 and from January 2007 to June 2008 with additional periods of service with the U.S. Army National Guard.  Among other awards, the Veteran received the Army Commendation Medal, Armed Forces Expeditionary Medal and NATO Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a February 2012 videoconference hearing.  A transcript of this hearing is of record.

In March 2014, the Board remanded the issue on appeal for additional development.  As discussed below, there has not been substantial compliance with the March 2014 remand instructions, so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In March, the Board remanded the issue of entitlement to service connection for depression to obtain a VA opinion as to whether the Veteran's diagnosed depressive symptoms are indicative of a separate mental disorder or are manifestations of his service-connected posttraumatic stress disorder (PTSD).  If a separate depressive disorder was found, then the Board asked the examiner to opine as to whether such disorder is etiologically related to his active duty service.  Additionally, the Board specifically asked the examiner to consider the Veteran's in-service diagnosis and post-service treatment and diagnosis for depression as well as the findings of the September 2008 VA examination.  However, for the reasons discussed below, the Board finds that there was not substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In an October 2014 VA medical opinion, the examiner concluded that the Veteran did not have a diagnosis of depression separate from his PTSD diagnosis.  The examiner explicitly stated that his opinion was based solely on an evaluation of the findings in an April 2012 VA examination.  There was no discussion of a review of any other pertinent medical evidence, including the Veteran's in-service diagnosis and post-service diagnosis for depression.  Accordingly, the Board finds that the examiner did not comply with the March 2014 remand instructions, and therefore, another remand to obtain an addendum VA opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding mental health treatment records for the Veteran's claimed depression that are not currently of record.  

2.  After the above is completed, to the extent possible, obtain an addendum VA opinion from the October 2014 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his claimed depression.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is the Veteran's diagnosed depressive symptoms indicative of a separate mental disorder or are they manifestations of the Veteran's service-connected PTSD?

b.  If the Veteran experiences a depressive disorder separate from PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder had its onset in service or was caused by, or is otherwise etiologically related to, the Veteran's active military service?  

In providing the above opinions, the examiner is asked to consider and address the Veteran's complete pertinent medical history, to include his January 2008 in-service diagnosis for depression, his September 2008 VA examination, and his post-service VA treatment records with diagnoses and treatment for depression.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




